DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Regarding claim rejections under 35 USC 102:
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject, filed 08/24/2021, with respect to claims 1, 17 and 29 have been fully considered and are persuasive.  The rejection of claims 1, 17 and 29 has been withdrawn. 
Allowable Subject Matter
Claims 1-29 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUAN A TORRES/Primary Examiner, Art Unit 2636